Matter of 210 E. 86th St. Corp. v Eastside Exhibition Corp. (2019 NY Slip Op 02982)





Matter of 210 E. 86th St. Corp. v Eastside Exhibition Corp.


2019 NY Slip Op 02982


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Friedman, J.P., Sweeny, Tom, Moulton, JJ.


9046 570647/17 87970/15

[*1]In re 210 East 86th Street Corp., Petitioner-Respondent,
vEastside Exhibition Corp., Respondent-Appellant.


Marcus Rosenberg & Diamond, LLP, New York (David Rosenberg of counsel), for appellant.
Kaufman Friedman Plotnicki & Grun, LLP, New York (Howard Grun of counsel), for respondent.

Order, Appellate Term, First Department, entered on or about April 27, 2018, which reversed an order of the Civil Court, New York County (Lisa A. Sokoloff, J.), entered on or about May 31, 2017, denying petitioner's motion for summary judgment awarding it possession of certain premises, granted the motion, and remanded the matter to the Civil Court for a determination of use and occupancy and reasonable attorneys' fees, unanimously affirmed, without costs.
It is undisputed that respondent tenant received a notice of default on or about September 21, 2015, in which petitioner landlord demanded that it cure certain defaults under the lease by October 20, 2015. It is also undisputed that respondent failed either to cure the defaults or to obtain a Yellowstone injunction (see First Natl. Stores v Yellowstone Shopping Ctr., 21 NY2d 630 [1968]) before the end of the cure period, and did not respond to petitioner until after petitioner had served its notice of cancellation of lease. Accordingly, the lease was terminated and cannot be revived (166 Enters. Corp. v I G Second Generation Partners, L.P., 81 AD3d 154, 159 [1st Dept 2011]).
We have considered respondent's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2019
CLERK